           Case 2:19-cr-00111-APG-NJK Document 37 Filed 09/21/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Voncel Tate

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00111-APG-NJK
11                  Plaintiff,                        STIPULATION TO CONTINUE
12                                                    SENTENCING HEARING
             v.
                                                      (Third Request)
13   VONCEL TATE,
14                  Defendant.
15
16           IT   IS    HEREBY        STIPULATED     AND      AGREED,      by    and   between
17   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Voncel Tate, that the Sentencing Hearing currently scheduled on
21   October 7, 2020 at 9:30 a.m., be vacated and continued to a date and time convenient to the
22   Court, but no earlier than sixty (60) days.
23   ///
24   ///
25   ///
26
         Case 2:19-cr-00111-APG-NJK Document 37 Filed 09/21/20 Page 2 of 4




 1          The Stipulation is entered into for the following reasons:
 2          1.        On March 11, 2020, the World Health Organization officially classified
 3   COVID-19 a pandemic.1 Governor Steve Sisolak declared a State of Emergency in Nevada on
 4
     March 12, 2020. On March 16, 2020, the CDC recommended that all in-person events
 5
     consisting of 10 or more people be postponed or cancelled throughout the United States.2
 6
 7          2.        As of September 17, 2020, Nevada has 74,595 confirmed COVID-19 cases and

 8   1,506 deaths.3 Also, as of September 17, 2020, the new strain of coronavirus which causes

 9   COVID-19, has infected over 29 million people, leading to at least 944,887 deaths worldwide.4

10          3.        In light of this pandemic, the growing number of infected individuals in the State

11   of Nevada and worldwide, and the CDC’s recommendations, counsel request a continuance of

12   the sentencing hearing.

13          4.        Additionally, the defense requests additional time to prepare for sentencing and

14   to gather mitigation information which is relevant to the sentencing disposition of this case.

15          5.        The defendant is incarcerated and does not object to the continuance.

16          6.        The parties agree to the continuance.

17
18
19
20
21          1
             WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
22   11, 2020) at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
     at-the-media-briefing-on-covid-19---11-march-2020.
23          2
             Center for Disease Control: COVID-19 https://www.cdc.gov/coronavirus/2019-
24   ncov/community/large-events/ (last visited Mar. 24, 2020).
            3
                https://nvhealthresponse.nv.gov/ (last visited September 17, 2020).
25
            4
              Coronavirus Resource Center, John Hopkins University (last visited September 17,
26   2020), https://coronavirus.jhu.edu/map.html.
                                                  2
       Case 2:19-cr-00111-APG-NJK Document 37 Filed 09/21/20 Page 3 of 4




 1        This is the third stipulation to continue filed herein.
 2        DATED this 21st day of September 2020.
 3   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                    /s/ Brian Y. Whang
     By_____________________________                 By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                        BRIAN Y. WHANG
 7   Assistant Federal Public Defender               Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
        Case 2:19-cr-00111-APG-NJK Document 37 Filed 09/21/20 Page 4 of 4




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00111-APG-NJK
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     VONCEL TATE,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the sentencing hearing currently scheduled for Wednesday,
11                                                               December 16, 2020
     October 7, 2020 at 10:30 a.m., be vacated and continued to _____________________ at the
12            1:00 ___.m.
     hour of _______ p    in Courtroom 6C
13
                       21st day of September 2020.
           DATED this ____
14
                                                                         ___
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 4
